OPINION of the Court, by
Judge Boyle.
This writ of error is prosecuted to reverse a judgment of the county court imposing a fine and treble tax upon M’Call f®r refusing to give in a list of his billiard table to the commissioner of the county, when called upon for that purpose, for the years 1807 and 1808,
*517The order for the summons, and the summons consequent thereon, only require him to shew cause why he should not be fined, and is silent as to the treble tax. In this respect the proceedings are variant Irom the mode prescribed by the law ; which, being penal, must be literally and strictly pursued.
The order and the summons are therefore erroneous ; aor do they support the judgment of the court, which Is as well for the treble tax, as for the fine.
Judgment reversed.